IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-50,613-04 & WR-50,613-05


EX PARTE ROY LEE PIPPIN




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 9410637 FROM THE

209TH DISTRICT COURT OF HARRIS COUNTY



Per Curiam.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.  
	Applicant was convicted of capital murder on September 14, 1995.  On direct appeal
we affirmed conviction and sentence.  Pippin v. State, No. 72,252 (Tex. Crim. App. May 21,
1997).  On May 18, 1998, applicant filed his initial application for writ of habeas corpus
pursuant to Article 11.071.  We denied relief.  In the same order we dismissed, as an abuse
of the writ, a pro se subsequent application and a subsequent application filed by counsel. 
Ex parte Pippin, No. WR-50,613-01; WR-50,613-02; WR-50,613-03 (Tex. Crim. App.
February 20, 2002).  On March 5, 2007, this Court received a third subsequent application. 
After review we dismissed the application as an abuse of the writ.  Ex parte Pippin, WR-50,631-04 (Tex. Crim. App. March 19, 2007). Applicant has attempted to file a pro
se Motion for Rehearing and Stay of Execution in  cause WR-50,613-04.  Under Texas Rule
of Appellate Procedure 79.2, such a motion may not be filed, and we do not consider it.
	A fourth subsequent application has also been filed by counsel for applicant.  We have
reviewed this fourth subsequent application and find that it does not meet the requirements
of Article 11.071, Section 5, for consideration of subsequent claims.  This application is
dismissed as an abuse of the writ and the motion for stay of execution is denied.
	IT IS SO ORDERED THIS THE 29TH  DAY OF MARCH, 2007.
Do Not Publish